DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims: 
The first connector opening of claim 5;
The second connector opening of claim 5;
The lighting unit connector opening of claim 6;
The connector block of claim 6; 
The third connector opening of claim 7;
The first pivot arm of claims 13, 14, 16 and 17;
The second pivot arm of claims 13, 14, 16 and 17;
The light strip connector opening of claim 15;
The connector block of claim 15; and
The connector opening of claim 16.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "38" and "44" [figure 7] have both been used to designate the hole in the support arm [see figure 0028].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 24’ and 32’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, “two of the lighting units” doesn’t have proper antecedent basis as only one lighting unit was recited in claim 1.
Claim 12 is indefinite as it depends from an indefinite claim.
With respect to claim 18, “the at least one light strip” doesn’t have proper antecedent basis as only one light strip was recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borsoi et al. (2020/0208408:  note Borsoi has priority to a PCT and foreign priority before the filing of the provisional application of the instant case).
With respect to claim 1, Borsi discloses an awning system [figure 1] comprising: a first support assembly having a respective support arm [10]; a second support assembly having a respective support arm [10]; an awning roller [2] connected between the first support assembly and the second support assembly; a canopy [6] rollable onto and unrollable from the awning roller [2; paragraph 0028]; and a lighting unit [18] integrated with one of the respective support arms [10] of the first support assembly and the second support assembly.
Borsi does not disclose the lighting unit is configured to direct light emitted thereby primarily toward the canopy when the canopy is fully deployed.  It is well known 
With respect to claim 2, Borsi does not specifically discloses the lighting unit is configured to direct the light emitted thereby primarily inward when the canopy is fully collapsed.  However, inherently this would happen if the canopy is fully collapsed [figures 1 and 2].
With respect to claim 11, Borsi discloses two of the lighting units [18] respectively integrated with each of the respective support arms [10] of the first support assembly and the second support assembly.
With respect to claim 12, Borsi discloses the two lighting units [18] are respectively attached to facing inside surfaces of the respective support arms [10] of the first support assembly and the second support assembly.
With respect to claim 13, Borsi discloses an awning system comprising: a base [8]; a first pivot arm [10] and a second pivot arm [10] coupled with the base and pivotable relative to the base; an awning roller [2] connected between the first and second pivot arms [10]; a canopy [6] supported on the awning roller [2]; and
Borsi does not specifically discloses the lighting unit is configured to direct the light emitted thereby primarily inward when the canopy is fully collapsed.  However, inherently this would happen if the canopy is fully collapsed [figures 1 and 2].

With respect to claim 17, Borsi discloses two of the light strips [18; paragraph 0040] respectively integrated with each of the first and second pivot arms [10].
With respect to claim 18, Borsi discloses the at least one light strip is an LED light strip.

Allowable Subject Matter
Claims 3-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In an awning system comprising two arms, an awning roller connected between the arms; a canopy; and a light strip coupled with at least one of the arms, as recited in independent claims 1 and 13, prior art fails to show or suggest a bezel interposed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents disclose illuminated awnings:  Becker (2017/0264224); Beland et al. (20140110065); Zhou (2013/0235558); Beland et al. (9,889,788) and McNamee (5,180,223).
The following patent discloses an awnings having a spraying installation on the arms:  Van Zutven: 7,871,017.
The following patent discloses an outdoor umbrella with lighting on the arms: Pan et al. (6,439,249).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA K TSO/             Primary Examiner, Art Unit 2875